Title: To George Washington from William Moore, 27 November 1781
From: Moore, William
To: Washington, George


                  
                     Sir,
                     Philada Novr 27. 1781.
                  
                  Our cordial acknowledgments are ever due to Your Excellency, for the great and disinterested service you have rendered our common country; but, on this occasion, we approach you with peculiar pleasure, and can only regret, that the common language of congratulation will too imperfectly convey our gratefull sense of the late eminent display of your military virtues, in the capture of a British General and his whole army.  We are at a loss which most to admire, the wisdom of the plan; or the skill and gallantry of the execution, and are too sensible of the important consequences flowing from this great event, to wish to restrain the effusion of gratitude to your Excellency, to our brave and generous allies, and to our gallant countrymen, thus led by their beloved General to victory and glory.
                  Our prayers shall ever be, that Heaven may distinguish you with its choicest blessings, as the best reward of such great and glorious services.
                  
                     In Council
                     Wm MoorePresident
                  
               